Citation Nr: 1739318	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-31 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for fibroids.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served in the Air Force Reserves until August 1994, to include periods of active duty for training (ACDUTRA) from February 1987 to June 1987, during July 1987, and from May 1988 to June 1988.  She also served on active duty from February 1991 to August 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)

In July 2016 the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.

In December 2016, the Board remanded the case for additional development.  

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's fibroids disability was not caused or aggravated by military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a fibroids disability have not been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran claims that service connection for fibroids is warranted because they began during service in approximately June 1991, manifesting as groin pain.  She has also asserted the exposure to diesel fumes and soot during active duty also caused her fibroids disability.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

January 2001 and February 2004 ultrasounds clearly demonstrate the Veteran has fibroids.  Thus, the remaining question is whether the fibroids disability is related to the Veteran's military service.

The service treatment records reflect that in July 1987, the Veteran was seen for left abdominal pain and low back pain.  She was diagnosed with a urinary tract infection.  A few months later, in September 1987, her gynecological examination was normal.

The Veteran was seen in May and July 1991 for right groin pain.  The diagnosis in May 1991 was a right groin strain for a dull, aching right lower quadrant pain for the past two days.

On July 11, 1991 she had right flank pain, right groin pain, pain while urinating, and hematuria.  Radiological studies noted faint calcification densities over the right side and the midline.  The radiologist suggested that these findings represented phleboliths but a ureteral calculus could not be completely ruled out.  It appears that medication was given for cramping. 

The post service medical evidence includes the Veteran reporting that she has had episodes of right pelvic pain nine times since 1993.  

In an August 2012 VA examination, the Veteran reported the condition began when she was diagnosed with fibroids in 1990-91 at Dover Untied States Air Force Base.  She had a myomectomy in 2002.  She also reported seven years of service from February 1987 to August 1994.  The VA examiner concluded that it is less likely than not that the fibroids were incurred in or caused by any claimed in-service event, injury, or illness.  The examiner reasoned that there was no separation physical examination, diesel fuel exposure is not known to cause this condition, and the examiner could not find documentation that fibroids occurred while on active duty. 

In September 2014, one of the Veteran's medical providers noted the Veteran had non-specific side pain.  Even though a July 2014 ultrasound revealed fibroids, the caregiver did not believe the small fibroids caused her pain.  The Veteran also had problems with kidney cysts.  

In March 2015, an infectious disease consultation note indicated that the Veteran's history of fibroids with a myomectomy but also noted the Veteran had a history of other conditions in the lower abdomen area that causes pain including various genitourinary infections (she currently had a pseudomonas infection that showed up in her urine) and a large hemorrhagic cyst on her left kidney that caused pain 7-8/10 several times a week. 

In September 2016, VA received a letter from the Veteran's obstetrician/ gynecologist, Dr. Olugbenga.  Dr. Olugbenga noted that the Veteran underwent a myomectomy in July 2002 for a history of severe dysmenorrhea, menorrhagia, and multiple uterine fibroids.  Doctor Olugbenga noted as well the Veteran's July 1987 and July 1991 service treatment but did not explain or discuss their significance.  The doctor then noted that the Veteran's uterine fibroids most likely began during service and more likely than not are the same as her current symptoms, but did not provide a rationale for this opinion.

The Veteran, her husband, and A. B. S., who served with the Veteran, have presented evidence that while on active duty the Veteran worked on the flight line, exposing her to diesel fumes, and worked inside warehouses, exposing her to soot.  She has submitted medical literature noting that gas (diesel) fumes can cause health problems including weak evidence of an association to bladder cancer, and an association to ovarian cancer, but did not mention any association to fibroids. 

In April 2017, the Veteran received a VA examination.  She reported being diagnosed in the early 1990s.  Her symptoms include heavy menstrual cycles, lower abdominal pain, urinary frequency, and eating ice all of the time.  Symptoms in the military included frequent abdominal pain and to the lower sides.  The Veteran did not recall when that started but thought 1992.  She also believes the myomectomy occurred in 2001.  The ultrasound confirmed findings compatible with uterine fibroids.  The examiner noted the complaints/treatment by the Veteran in July 1987, May 1991, and July 1991 for right lower quadrant or right groin pain.  Based upon the VA examiner's review, the myomectomy occurred in 2002, or eleven years after separation.  

According to the literature, among symptomatic women with uterine fibroids, abnormal uterine bleeding and menstrual cramps are the most common symptoms occurring in about 26 to 29 percent of all women.  African American women reported higher rates at 37 to 42 percent.  Abdominal pain or tightness is reported in 19 percent of white women and 34 percent of African American women.  Heavy and/or prolonged menses is the typical bleeding pattern with leiomyomas as the most common fibroid symptom.  A review of the service treatment records does not show complaints of dysmenorrhea or menorrhagia.  Based on these findings, the claimed condition of fibroids was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service abdominal pain. 

In response to the VA examination report, the Veteran argues fibroids were an issue for her before the 2002 myomectomy occurring 11 years after separation and the examiner failed to recognize that the medical records contained the same symptoms the examiner concluded were not present.  

On the question of medical causation, there is competent medical evidence for and against the claim of service connection for fibroids.  The evidence of record supporting service connection for fibroids consists of the opinion of the Veteran's obstetrician/gynecologist, Dr. Olugbenga.  The evidence against the claims consists of the opinions of the VA examiners.  As noted, Dr. Olugbenga did not provide any rationale for his conclusion.  On the other hand, the VA examiners referred to and discussed medical literature and explained how the medical evidence did not fit with medical literature regarding the onset of fibroids.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, the prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The opinions of treating physicians are not given greater weight than VA examiners for veterans' claims.  Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable medical opinions because these opinions are well reasoned, detailed, and consistent with other evidence of record.  Dr. Olugbenga did not provide any explanation for his conclusions.  Thus, the most probative medical evidence is against the claim.  

A veteran is competent to describe symptoms that she is able to perceive through the use of her senses and to give evidence about what she has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing groin and/or abdomen pain since service.  However, the Veteran is not shown to possess any medical expertise; thus, her opinion as to the existence of a fibroid disability or as to the etiology of her fibroids is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current fibroid disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.")  As noted by one physician, the Veteran has other medical conditions which may explain her symptoms and another physician expressed doubt that her current symptoms such as pain may not be due to fibroids.  In any event, the Board finds the medical opinions more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of lower groin and abdomen pain, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a current fibroids disability that was caused or aggravated by service or a service-connected disability.  Thus, the claim for service connection is denied.  


ORDER

Entitlement to service connection for fibroids is denied.  


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran in a September 2016 identified various medical providers who treated her back disabilities.  One of the providers, a treating chiropractor, Dr. J. K. Parmiter provided a statement to VA linking her current problems to service.  He also stated, however, that he had been treating her since April 2014.  His treatment records of the Veteran have not been associated with the file.  The Veteran also provided some records from two other providers, APM Spine and Sports Physicians.  It is unclear if these are all the records from them.  Finally, she identified Comprehensive Pain Management, Gershon Pain Specialist, and Atlantic Orthopedic Specialists, but none of the records appear in the file.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  Accordingly, a remand is necessary to provide the Veteran the opportunity to provide the missing records.  She also identified treatment by VA.  The last VA treatment record on file is dated in March 2015.  Ongoing VA medical records should also be obtained.  

VA medical opinions have been obtained regarding this issue, the most recent of which was in March 2017.  The Veteran claims that service connection is warranted for a back disability because it began in service and continued ever since.  The service treatment records do reference treatment on several occasions for back pain including May 1988 when she sought treatment after playing basketball.  The Veteran, however, has stated that in 1988 she injured both her upper and lower back after slipping and falling while exiting a C-130 aircraft door, but did not seek medical attention.  The Veteran also reported she had to lift heavy tool boxes on a constant, repeated basis and argues that the repeated trauma to her back lead to her current degenerative spine disabilities.  As this claim is being remanded, an addendum opinion should be sought specifically addressing these assertions.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. J. K. Parmiter, APM Spine and Sports Physicians, Comprehensive Pain Management, Gershon Pain Specialists, and Atlantic Orthopedic Specialists.  All efforts to obtain these records must be documented in the file.  The Veteran should be notified if any requested records are not obtained.

2.  Obtain all relevant, outstanding VA treatment records from March 2015 to the present.   

All attempts to obtain these records should be documented in the file.  

3.  After the record development is completed, obtain an addendum medical opinion from the examiner who offered the opinion in March 2017, or another qualified examiner.  Examination of the Veteran is only required if the examiner determines that another examination is necessary before providing an opinion.  

The examiner should be asked if it is at least as likely as not (50 percent probability or greater) that a current low back disability onset during or is otherwise related to the Veteran's military service.  The examiner should specifically comment on the Veteran's assertions that she slipped and fell on an exit ramp from a C-130 aircraft in 1988 and that her duties required repeated lifting of heavy tool boxes which she contends resulted in repetitive trauma resulting in her current disabilities.  The rationale for all opinions should be provided.  

4.  After the development requested is completed, readjudicate the claim for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


